Citation Nr: 1630189	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-28 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral meralgia paresthetica.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 24, 2011 to September 11, 2015, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984 and from September 1990 to March 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina made in July 2012, May 2013, and October 2015. 

The issue of entitlement to service connection for bilateral meralgia paresthetica is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, but but has not manifested in total occupational and social impairment for any distinct period during the course of the Veteran's appeal.

2.  The Veteran is unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in February 2016, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran is seeking an increased disability rating for her PTSD.  She first filed for service connection in January 2011, and, in July 2012, the RO granted service connection and assigned a disability rating of 50 percent effective the date the claim was received.  The Veteran appealed.  In October 2015, the RO assigned a disability rating of 70 percent effective September 12, 2015.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for PTSD are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

A February 2011 VA treatment record indicates that the Veteran had been diagnosed with anxiety.  It was her initial mental health consultation.  She described episodes lasting three days of feeling hopeless and passive suicidal ideation but was trying to stay positive.  Episodes would reportedly come and go, but she was not able to quantify days or cycles(maybe 3-4 times per year).  She reported experiencing low energy, but with adequate concentration, and she denied making make mistakes at work.  She noted some feelings of hopeless, but denied dramatic mood swings, racing thoughts, excessive energy, or episodes without needing sleep.  She denied hallucinations, delusions, and messages from the TV or radio, as well as suicidal and homicidal ideation.  The psychiatrist found her to be alert and oriented to person, place and time.  Her hygiene was good, her eye contact was good, her mood was anxious and affect congruent, but her thoughts were logical and goal directed.  There is no evidence of a formal thought disorder.  A GAF of 70 was assigned.

The Veteran submitted a written statement in May 2011, explaining that prior to 2011 she had never sought mental health treatment, because she believed that it would be detrimental to renewing and retaining her security clearance; a condition of employment.  The Veteran stated, however, that her anxiety level had eventually reached a point where she had no option but to seek assistance.

VA treatment records from November 2011 show depressed mood/anhedonia, decreased energy, sleep changes, decreased concentration and memory problems.  Her mood was euthymic, her affect was bright and congruent with her mood.  Her grooming was good, speech normal, she was oriented to person, place, and time.  A suicide screen was negative. 

The Veteran underwent a VA examination in April 2012.  The Veteran claimed that she experienced anxiety symptoms that she just could not control any more.  The Veteran reported that she had been married for 40 years, and that she has two children.  The Veteran indicated that from 1995 to 2000 she drank heavily and used marijuana, cocaine, and methamphetamines.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  However, it was noted that the Veteran had never actually attempted suicide.  The examiner opined that the Veteran manifested occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, and the examiner concluded that she was competent to manage her own financial affairs.  The examiner assigned a GAF of 62.

The Veteran's daughter submitted a written statement in June 2012.  The statement indicated that the Veteran was formerly very outgoing and laid back, but that recently her personality had changed drastically over the preceding 3-4 years.  The statement indicated that the Veteran was very easily upset and would hardly leave her room.

A VA psychiatrist submitted a private opinion on the Veteran's behalf in June 2012.  The psychiatrist indicated that the Veteran manifested significant anxiety symptoms which led to increased absenteeism at work.

A VA licensed independent social worker and certified sexual trauma counselor also submitted a medical opinion on the Veteran's behalf in July 2012.  The social worker indicated that she had been treating the Veteran since May 2011, and that she was unable to work on military installations any more due to triggering stimuli including: uniforms, personal of military personnel, and diesel fuel.  

The record contains an undated application for civil service retirement.  In the application, the Veteran indicated that PSTD was the main reason she was applying, because she working on military posts exasperated her.  The Veteran indicated that she experienced panic attacks, lack of focus, memory problems, trouble sleeping, and nervousness.

In her October 2012 notice of disagreement (NOD), the Veteran indicated that she could no longer work, because she was employed as a civilian on a military post, and working as a civilian on a military post exacerbated her PTSD, and that, as a result, she goes directly to her room after returning home from work.

The Veteran underwent another VA examination in August 2013.  The Veteran indicated that she was married with two adult children.  The Veteran claimed that she quit her job working as a civilian on a military post in October 2012 due to the exacerbation of her PTSD symptoms.  The Veteran reported a history of excessive drinking and drug use, but she indicated that she no longer used.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, easily overwhelmed, panic attacks, hypervigilance, and poor sleep.  The examiner concluded that the Veteran was competent to manage her own financial affairs.  The examiner opined that the Veteran manifested occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 52.

A February 2014 letter from the office of personnel management indicates that the Veteran was found to be disabled for her position as a staff training specialist due PTSD, major depressive disorder, chronic spinal spondylosis, and osteoarthritis.

VA treatment records indicate that the Veteran has continued to seek treatment for PTSD throughout the period on appeal.  In December 2014 she reported staying in her room.

SSA records indicate that the Veteran also applied for social security.  The Veteran was found to be disabled primarily due a severe aortic aneurysm as well as secondarily due to severe peripheral neuropathy.  The records also indicate that the Veteran has a severe anxiety disorder causing mild restriction of activities of daily living; moderate difficulties in maintaining social functioning, and mild difficulties in maintaining concentration, persistence, or pace.  A SSA psychologist indicated that the totality of the evidence shows some social anxiety around others, but that the Veteran could maintain personal care, drive, and cook.  Nevertheless, the SSA psychologist also indicated that the Veteran would be a poor candidate for interaction with the public due to her mental health symptoms.

In September 2015, the Veteran's daughter submitted a written statement indicating that the Veteran disliked going out in public, was self-isolating, and had memory problems.

In September 2015, the Veteran's husband submitted a written statement indicating that the Veteran had panic attacks, would not leave her room, had trouble communicating with her family or other people, and had difficulty managing her finances.

The Veteran underwent another VA examination on September 12, 2015.  The Veteran reported that she lived with her husband, and she indicated that she has difficulty working due to sleep troubles and daytime somnolence.  The examiner noted the following symptoms: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas.  The examiner indicated that the Veteran was not experiencing suicidal or homicidal ideations, hallucinations, or delusions, and that she was capable of managing her own financial affairs.

The Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.  The Veteran underwent a VA examination in April 2012, and the examiner noted that the Veteran was experiencing suicidal ideations.  The Veteran denied suicidal ideation during a VA examination on September 12, 2015.  Therefore, the weight of the evidence is sufficient to demonstrate that the Veteran was manifesting suicidal ideation early during the period on appeal, but that it ceased sometime before September 12, 2015.  As it is unclear exactly when this happened, the Veteran must be given the benefit of the doubt, and the Veteran is entitled to a disability rating of 70 percent from the beginning of the period on appeal till September 11, 2015.  As the Veteran has already been granted a disability rating of 70 percent thereafter, the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.

The Veteran is not entitled to a total disability rating.  The Veteran has maintained a relationship with her husband and children throughout the period on appeal.  Accordingly, the Veteran is not totally social impaired, because she is able to maintain at least some relationships.  The Board notes that the evidence indicates that these relationships are strained by the Veteran's PTSD.  Nevertheless, the Veteran's current disability rating takes that strain into account.  As the Veteran must be both totally socially and occupationally impaired in order to be assigned a total disability rating, the Veteran a total disability rating is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to PTSD require the Board to take into consideration the Veteran's occupational and social impairment due to her PTSD.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of PTSD related symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Veteran has been assigned a disability rating greater than 60 percent for a single service-connected disability and that service-connected disability prevents her from securing and maintaining substantially gainful employment.  Accordingly, TDIU is granted. 


ORDER

A disability rating of 70 percent throughout the period on appeal is granted.

TDIU is granted.


REMAND

The Veteran contends that she is entitled to service connection for bilateral meralgia paresthetica.  Specifically, the Veteran states that she began to develop hip pain while in-service, and that this hip pain resulted in her current diagnosis of bilateral meralgia paresthetica.  

The a review of the Veteran's service treatment records indicates that the Veteran did manifest hip pain while on active duty for training in November 1984 (se p. 51-54 of service treatment records) and was put on a profile for a period of time.  

However, the Veteran's lower extremities were subsequently found to be normal for a number of years on multiple physical examinations.  Eventually, she was medically discharged in approximately 2005 in part due to the meralgia paresthetica.

As noted, the Veteran only served on either active duty or active duty for training from August 1984 to December 1984 and from September 1990 to March 1991.  As such, for service connection to be warranted for meralgia paresthetica it must be shown that the condition began during one of those periods.

The Veteran has been provided multiple neurological as well as hip VA examinations, but previous VA examiners did not mention her previous diagnosis of meralgia paresthetica, her in-service treatment for hip pain, or her lay statements as to the onset of the condition and the symptoms she was experiencing during AIT.  Therefore, the matter must be remanded for an additional VA examination to determine the nature and etiology of the Veteran's claimed meralgia paresthetica.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of her meralgia paresthetica.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's meralgia paresthetica either began during or was otherwise caused by her time on either active duty or active duty for training from August 1984 to December 1984 and from September 1990 to March 1991.  Why or why not? 

In so doing, the examiner should address the Veteran's complaints of right hip pain in November 1984 while in Advanced Infantry Training, which included being placed on profile; as well as the absence of hip problems on multiple physical examinations between 1984 and 2005.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


